 

UNITED STATES OF AMERICA

VS.

ISRAEL RAMOS-SERNA

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

      
 

 

 

DALLAS DIVISION ;

US. DISTRICT COURT
§ NORTHERN DISTRICT ©? TEXAS
$ FILED _
§ CASHNO.: 318-CR-232-K (15)
§ ae AS Ph -7
§

_ CLERK, US. DISTRICT Com
REPORT AND RECOMMENDATION -. By
CONCERNING PLEA OF GUILTY Deputy

 

ISRAEL RAMOS-SERNA, by consent, under authority of United States v. Dees, 125 F.3d 261 (5" Cir.
1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count 15 of the
19 Count Indictment, filed on May 8, 2019. After cautioning and examining Defendant Israel Ramos-Serna, under
oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable and
voluntary and that the offense charged is supported by an independent basis in fact containing each of the essential
elements of such offense. I therefore recommend that the plea of guilty be accepted, and that Defendant Israel
Ramos-Serna, be adjudged guilty of Possession With Intent to Distribute a Controlled Substance, in violation
of 21 USC § 841(a)(1) and (b)(1)(C), and have sentence imposed accordingly. After being found guilty of the offense
by the district judge.

The defendant is currently in custody and should be ordered to remain in custody.

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

O
Oo
O

OoOd

The Government does not oppose release.

The defendant has been compliant with the current conditions of release.

I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any
other person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

Signed July 2, 2019. acai! /\

REBECCA RUTHERPQ
UNITED A RUTTEREQ Roan JUDGE

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date
of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
